                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH J. STANISIC,                                Case No. 17-cv-07176-SI
                                   8                    Plaintiff,
                                                                                            JUDGMENT
                                   9             v.

                                  10     NANCY A. BERRYHILL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has GRANTED defendant’s motion to dismiss plaintiff’s complaint. Judgment

                                  14   in favor of defendant and against plaintiff is entered accordingly.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: November 5, 2018

                                  18                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
